FILED
                           NOT FOR PUBLICATION                             APR 07 2014

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEANNA GANGSTEE,                                 No. 12-15287

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01004-KJM-
                                                 GGH
  and

JORDAN CHAMBERS,                                 MEMORANDUM*

              Plaintiff,

  v.

COUNTY OF SACRAMENTO; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                      Argued and Submitted December 2, 2013
                             San Francisco, California

Before: HAWKINS, GOULD, and PAEZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Deanna Gangstee and Jordan Chambers appeal the district court’s grant of

summary judgment to the County of Sacramento, Sheriff John McGinness, and

Deputy Stephen LeCouve on their 42 U.S.C. § 1983 Fourth Amendment

unreasonable seizure and related federal claims. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

1.    The district court determined that, upon intentional deployment of a canine,

the canine’s handler is constitutionally responsible for any unreasonable seizure

the canine makes. We do not agree with the district court’s reasoning. A violation

of the Fourth Amendment on the basis of an unreasonable seizure “requires an

intentional acquisition of physical control.” Brower v. Cnty. of Inyo, 489 U.S. 593,

596 (1989). The victim must be the “object of the detention.” Id. Here, there is no

evidence, nor contention, that LeCouve intentionally deployed his canine in an

effort to seize Gangstee. We are therefore bound by Brower, and affirm on that

basis. In light of this determination, we need not reach the district court’s ruling

that there was no genuine issue of material fact as to whether LeCouve

intentionally released the canine.

2.    Our decision on Gangstee’s Fourth Amendment unreasonable seizure claim

is fatal to Gangstee’s additional § 1983 claims for Monell liability.

      AFFIRMED.


                                           2